96 B.R. 111 (1988)
In the Matter of Alan Richard HAZELTON d/b/a Belcrest Farms, Debtor.
UNITED STATES of America, Appellant-Cross Appellee,
v.
Alan Richard HAZELTON d/b/a/ Belcrest Farms, Appellee-Cross Appellant.
No. 88-CV-71462-DT, Bankruptcy No. 87-05459-G.
United States District Court, E.D. Michigan, S.D.
September 16, 1988.


*112 ORDER REVERSING BANKRUPTCY COURT'S ORDER OF APRIL 11, 1988
GILMORE, District Judge.
This action came on for hearing before the Court, Honorable Horace W. Gilmore, District Judge, presiding, upon the appeal of the United States of America, from the bankruptcy court's memorandum, opinion and order entered on April 11, 1988, 85 B.R. 400, in the above-captioned Chapter 12 bankruptcy case. On April 25, 1988, the bankruptcy court granted a stay of its order of April 11, 1988, finding that there existed a likelihood of success on the merits of the United States' appeal. A cross-appeal was filed by the debtor Alan Richard Hazelton d/b/a Belcrest Farms. On May 31, 1988, pursuant to this Court's Order of May 17, 1988, the United States filed its brief in support of its appeal. Appellee/cross-appellant Hazelton's brief was due on June 14, 1988. Hazelton failed to file a brief either in opposition to the United States' appeal or in support of his cross-appeal. This Court did not hold a hearing on this matter.
Accordingly, it is ORDERED that the bankruptcy court's order of April 11, 1988, be and is hereby REVERSED and REMANDED with directions that the bankruptcy court enter an amended ORDER in accordance with this this court's ORDER.
IT IS FURTHER ORDERED that the debtor's cross-appeal be and is hereby DISMISSED for lack of prosecution.